Citation Nr: 0600707	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  97-29 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for allergic rhinitis 
with nasal polyps and a history of postoperative sinusitis, 
assigned a 10 percent evaluation prior to November 1, 2001, 
and 30 percent thereafter.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the postoperative residuals of a left olecranon fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran's active duty service included the period from 
May 1979 to September 1996.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
November 2003 and August 2005, the Board remanded the issues 
for further development.  


FINDINGS OF FACT

1.  The veteran had more than 6 non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting, and allergic rhinitis with 
nasal polyps; there was no evidence of osteomyelitis or near 
constant sinusitis.  

2.  The veteran's left elbow disorder was characterized by 
pain, flexion was not less than 140 degrees, extension was 
not limited to 75 degrees or more.  


CONCLUSIONS OF LAW

1.  From October 1, 1996 to November 1, 2001 the criteria for 
assignment of a rating of 30 percent (but no higher) for 
service-connected allergic rhinitis with nasal polyps and a 
history of postoperative sinusitis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§   4.7, 
4.97 Diagnostic Code 6510 (2005).  

2.  From November 1, 2001 the criteria for assignment of a 
rating in excess of 30 percent for service-connected allergic 
rhinitis with nasal polyps and a history of postoperative 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§   4.7, 4.97 Diagnostic Codes 6510, 6522 
(2005).  

3.  The criteria for assignment of a rating in excess of 10 
percent for the veteran's service-connected left elbow 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§   4.7, 4.71a Diagnostic Codes 5206, 5207 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, and March 2004 
VCAA letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the March 2004 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the March 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's notice letter to the 
veteran.  However, at bottom, what the VCAA seeks to achieve 
is to give the veteran notice of the elements outlined above.  
Once that has been done-irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication, the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005)

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the November 2002 and April 2005 supplemental statements 
of the case and March 2004 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
these claims, the evidence needed to substantiate such 
claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also finds that all necessary development 
has been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including VA 
treatment records.  The appellant has also been afforded the 
benefit of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  The 
veteran attended Decision Review Officer (DRO) hearings in 
June 1999 and November 2001.  Neither the appellant nor his 
representative has indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA medical records and examinations.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims.

Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected disorders warranted a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Service-connected allergic rhinitis with nasal polyps and a 
history of postoperative sinusitis

This disorder has been rated by the RO under the provisions 
of Diagnostic Codes 6510 and 6522.  

VA's Rating Schedule for sinusitis encompasses Diagnostic 
Codes 6510 to 6514.  In this regard, under this general 
formula, a 10 percent disability rating is assigned for 
sinusitis when there are one or two incapacitating episodes 
per year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting is present.  A 30 
percent disability rating is warranted when there are three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent disability 
rating, the maximum schedular rating, is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  See 38 C.F.R. § 4.97, Diagnostic Codes 
6510 to 6514.  The note to that provision defines an 
"incapacitating episode" of sinusitis as one that requires 
bed rest and treatment by physician.  Id.

Under Diagnostic Code 6522 for allergic rhinitis , a 10 
percent rating is warranted where there are no polyps, but 
there is greater than 50-percent obstruction of the nasal 
passages on both sides or complete obstruction on one side.  
A 30 percent disability evaluation is for application where 
the evidence demonstrates polyps.  38 C.F.R. § 4.97.

Service medical records are replete with treatment for a 
sinus disorder.  The records indicated that the veteran had 
seasonal rhinitis allergic type.  In February 1979 the 
veteran underwent surgery for nasal polyposis.  

A November 1996 rating decision granted the veteran service 
connection for pansinusitis and assigned a noncompensable 
rating under Diagnostic Code 6510.  An April 1996 VA 
examination in providing the veteran's medical history, 
indicated that he had allergic rhinitis, and was not 
currently on antibiotics.  Upon physical examination the 
examiner noted that the veteran had nasal congestion.  There 
was no inflammation of the nose and septum was straight.  The 
sinus was not tender.  The diagnoses included seasonal 
rhinitis, mild to moderate and chronic pansinusitis secondary 
to the seasonal rhinitis.  An October 1997 VA examination 
showed that the veteran reported using a nasal inhaler twice 
a day, had headaches, watery eyes, and bloody drainage from 
his nose.  Physical examination found that the nasal mucosa 
was red, dry, and swollen.  There was mild tenderness to 
percussion over the frontal and maxillary sinuses.  The 
examiner noted that the veteran did not have interference 
with breathing space, had headaches twice a month that 
interfered with his job, stated he had purulent discharge 
about 2 to 3 times per month, and reported a hard time 
breathing.  An x-ray of the sinuses showed soft tissue 
thickening over the roof of the left maxillary antrum, right 
maxillary antrum, ethmoid cells and frontal sinuses appeared 
clear.  A CT scan of the sinuses showed mucosal thickening 
throughout the paranasal sinuses, a retention cyst in the 
floor of the right maxillary sinus, and a mass in the medial 
wall of the left maxillary sinus with partial destruction of 
the adjacent sinus wall.  The diagnoses included history of 
pansinusitis, cyst in the right maxillary sinus, and normal 
examination of the pharynx.  A May 1998 rating decision 
increased the veteran's evaluation of pansinusitis with 
maxillary sinus to 10 percent effective October 1, 1996.  

An April 1998 VA medical record showed the veteran underwent 
surgery for bilateral nasal polypectomy.  During his June 
1999 DRO hearing, the veteran indicated that he had 2 
incapacitating episodes per month, causing him a lot of 
headaches, pains, discharge from the nose, and crusting.  VA 
medical records from the 2000s indicated that the veteran 
continued to have problems with chronic sinusitis.  The 
veteran underwent another VA examination in November 2001.  
On anterior rhinoscopy the veteran had a nasoseptal spur on 
the left posteriorly.  He did have bilateral minimal type 
nasal polyps.  The examiner did not find any current 
sinusitis.  A sinus x-ray revealed that the veteran had 
normal sinuses except for the polyp or osteoma in the right 
frontal sinus.  The diagnosis was that the veteran had long-
standing on-going allergic rhinitis with nasal polyps.  The 
examiner indicated that it was certain that the veteran had 
some episodes of sinusitis, but no evidence of the acute 
disease at the present time.  The accompanying radiology 
report found that there was a polypoid mass within the right 
maxillary sinus, that was not felt to represent a bony lesion 
such as an osteoma.  A June 2002 rating decision increased 
the veteran's rating to 30 percent effective November 1, 2001 
under Diagnostic Code 6522 for allergic rhinitis.  

The last VA examination of record was in November 2004.  The 
claims folder was reviewed in conjunction with the 
examination.  In presenting the veteran's medical history as 
apparently reported by the veteran, the examiner indicated 
that the veteran continued to note seasonal and perennial 
symptoms of a runny nose, sneezing, nasal congestion, sinus 
pressure headaches, itchy watery eyes, and nosebleeds once a 
week.  The veteran had rare, minor purulence, none of a 
magnitude to cause him to seek medical attention or treatment 
with antibiotics.  The veteran had frequent frontal sinus 
pressure headaches about 2-3 times per week.  Inside the left 
nares, the veteran had a recurring mucosal sore which was 
tender and bled at times.  As for incapacitating episodes, 
the examiner noted that the veteran had none.  He noted that 
the veteran had no acute sinus infections within the past 
year.  The above symptoms were aggravating but were not 
debilitating.  They did not preclude the successful 
performance of his job as a long distance truck driver and 
unloader of cargo.  Physical examination revealed that on 
inspection with a nasal speculum, the mucosa was boggy and 
pale with a clear rhinorrhea.  Both turbinates were 
prominent, but there was patency of the airway.  Objective 
evaluation of airflow showed minimal turbulence on 
inspiration and expiration, estimated to be only 10 percent 
decrease in airflow from each nostril.  The examiner 
indicated that no polyps could be seen in the nose.  The 
diagnosis was allergic rhinitis, nasal polyposis by history.  
In commenting on the veteran's November 2001 x-ray, the 
examiner stated that there was a 2 cm mass in the right 
frontal sinus with density on the exam fairly similar to bone 
on the Caldwell view.  It appeared to be flat along the 
posterior border of the frontal sinus on the lateral view.  
This corresponded to the small polypoid lesion in the 
posterior right frontal sinus on the previous CT scan, it had 
the appearance of a polyp rather than a bony density on the 
CT scan.  The frontal sinuses were otherwise unremarkable.  
Maxillary sinuses, ethmoid sinuses, sphenoid sinuses appeared 
normal.  Current paranasal sinus views showed that no bony 
destruction was visualized.   The impression was mild musocal 
thickening in the left maxillary antrum not excluded but no 
evidence of air-fluid levels visualized.  

The medical evidence has demonstrated that the veteran is 
entitled to a rating of 30 percent from October 1, 1996.  His 
April 1996 and October 1997 VA examinations showed that he 
had mild to moderate and chronic pansinusitis secondary to 
seasonal rhinitis, had headaches twice a month, and the 
veteran reported having purulent discharge 2 to 3 times per 
months.  In giving the veteran the benefit of the doubt, a 30 
percent rating is allowed under Diagnostic Code 6510 as the 
evidence approximates more than 6 non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  He is not entitled to a 
higher rating of 50 percent as the evidence did not show that 
he had radical surgery with osteomyelitis or near constant 
sinusitis.  

The veteran is not entitled to a rating higher than 30 
percent, including from November 2001.  30 percent is the 
highest rating allowable under Diagnostic Code 6522 for 
allergic rhinitis and thus the veteran is receiving the 
maximum rating under this Code.  He is not entitled to the 
next higher rating of 50 percent under Diagnostic Code 6510 
as the evidence does not show that he had radical surgery 
with chronic osteomyelitis or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  Although the November 2001 VA examination 
indicated that the veteran may have had osteoma in the right 
frontal sinus, the accompanying radiology report showed that 
it was not likely to be an osteoma (bony lesion).  The 
examiner from the November 2004 VA examination commented that 
current paranasal sinus views showed that no bony destruction 
was visualized.  The November 2001 VA examination found that 
although the veteran had episodes of sinusitis, there was no 
evidence of the acute disease.  The examiner from the 
November 2004 VA examination indicated the veteran had rare 
minor purulence and provided a diagnosis of allergic 
rhinitis, nasal polyposis by history.  The veteran had no 
acute sinus infection in the past year.  

Service-connected postoperative residuals of a left olecranon 
fracture

The veteran's service-connected postoperative residuals of a 
left olecranon fracture have been rated under Diagnostic Code 
5207.  The veteran is right handed, so his left elbow is part 
of his minor (nondominant) extremity.  In evaluating 
limitation of extension of the minor forearm, a 40 percent 
rating is assigned for limitation to 110 degrees, a 30 
percent rating is assigned for limitation to 100 degrees, a 
20 percent rating is assigned for limitation to 90 or 75 
degrees, and a 10 percent rating is assigned for limitation 
to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5207.

Other relevant codes include Diagnostic Code 5206.  Pursuant 
to Diagnostic Code 5206, a 10 percent evaluation is warranted 
if flexion of the minor forearm is limited to 100 degrees.  A 
20 percent evaluation requires limitation of forearm flexion 
from 70 to 90 degrees.  A 30 percent evaluation requires 
limitation of forearm flexion to 55 degrees.  38 C.F.R. § 
4.71a.  Pursuant to Diagnostic Code 5003, arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Service medical records showed that the veteran fractured his 
left elbow in service.  In December 1986 the veteran 
underwent an open reduction, internal fixation left proximal 
ulna fracture (intra-articular) with tension band wiring.  In 
March 1987 the veteran had the hardware removed from his left 
elbow.  A July 1996 note indicated that there appeared to be 
a diagnosis of epicondylitis secondary to fracture of the 
left elbow.  The examiner noted that it would be clearer to 
state partial ankylosis of the left elbow with epicondylitis 
secondary to the above.  

During an April 1996 VA examination, the veteran complained 
of intermittent pain when lifting or using the elbow.  The 
examination showed the veteran was right handed by history.  
There was mild tenderness over both epicondyles and the 
olecranon process of the left elbow.  The elbow had full 
flexion to 140 degrees but the left elbow did not fully 
extend, it extended to only 10 degrees of flexion.  Both 
forearms pronated and supinated fully to 90 degrees either 
side of neutral.  X-rays of the left elbow were normal.  The 
diagnoses were status post fracture olecranon process, left 
elbow, with internal fixation, and partial ankylosis of the 
left elbow with medial and lateral epicondylitis and 
olecranon bursitis, secondary to the above.  A November 1996 
rating decision granted the veteran service connection for 
status post fracture of left olecranon process with open 
reduction with a noncompensable evaluation.  An October 1997 
VA examination showed the veteran complained of left elbow 
pain.  He wore an elbow support most of the time.  Physical 
examination showed there was no swelling of any of the 
joints, there was no deformity of any of the joints.  Range 
of motion showed that the veteran had 140 degrees of flexion 
of the left elbow and 0 degrees extension.  There was no 
complaint of pain with motion of the left elbow.  A September 
1997 x-ray of the left elbow showed minimal degenerative 
joint disease and a questionable olecranon bursitis.  The 
diagnosis was minimal degenerative joint disease of the left 
elbow, status post fracture of the left olecranon process by 
history.  A May 1998 rating decision raised the rating to 10 
percent effective October 1, 1996 under Diagnostic Code 5207.  

Post-service VA medical records revealed that the veteran had 
been receiving treatment for his left elbow disorder.  A 
September 1997 VA medical record indicated that the veteran 
was previously told that he had minus 15 degrees of elbow 
extension.  Function was within normal limits.  A November 
2001 VA examination showed that the veteran worked as a truck 
driver and had pain in his left elbow when he lifted heavy 
objects and daily wore a brace on his left elbow.  Left elbow 
flexion was 0 to 145 degrees, left forearm supination was 0 
to 85 degrees, and left forearm pronation was 0 to 80 
degrees.  X-rays of the left elbow were normal aside from a 
tiny olecranon spur.  The diagnosis was status post fracture, 
left olecranon, status open reduction with internal fixation 
with residuals.  

The veteran underwent a VA examination in April 2004.  The 
claims folder was reviewed in conjunction with the 
examination.  The examiner noted that veteran was right 
handed, so this was his nondominant extremity.  The examiner 
noted there was no osteomyelitis.  The veteran complained of 
having pain in the posterior aspect of the elbow, with 
increased usage of this extremity in lifting boxes or driving 
long distances.  The veteran noted pain at the end of the 
work day.  The examiner indicated that the veteran took 
breaks but was not precluded from performing his job 
satisfactorily.  The veteran reported a little swelling after 
heavy usage but no locking or giving way or abnormal motion.  
The veteran wore an elastic brace.  Upon physical examination 
the examiner noted that there was no deformity, angulation, 
false motion, shortening, intra-articular involvement, there 
was no malunion, nonunion, any loose motion, or false joint, 
there was slight tenderness to palpation along the bony 
aspect of the proximal ulna, without redness, drainage, heat 
or malalignment strength/power of the entire left upper 
extremity was tested carefully and repeatedly, and compared 
to the right arm - with normal findings, even with repeated 
and resisted testing.  The elbow joint was well aligned.  The 
range of motion of the left elbow lacked 5 degrees of full 
extension compared to the right, flexion was full 145 out of 
145 degrees.  Supination and pronation was also normal, both 
85/85 degrees and no change with repeated or resisted motion, 
no pain upon motion.  Range of motion was not limited by 
pain, fatigue, weakness, or lack of endurance.  X-rays showed 
minimal spurring at posterior-superior aspect of chronic 
pleural process.  Otherwise there was a negative radiographic 
study of the left elbow.  There was no evidence of arthritic 
changes.  There was no definite fracture deformity visualized 
on this study.  The diagnosis was residuals of fracture of 
left olecranon process with minimal decrease in elbow 
extension.  

A rating in excess of 10 percent for the veteran's left elbow 
is not warranted as the evidence has not demonstrated that 
the veteran had extension limited to 75 degrees or flexion 
limited to 90 degrees.  The evidence showed that the 
veteran's flexion was not less than 140 degrees.  There were 
various ranges of motions of extension but none that 
indicated a limitation of 75 degrees or more.  The veteran 
cannot get a rating higher than 10 percent under Diagnostic 
Code 5003 for arthritis.  Other diagnostic codes for the 
elbow and forearm are not applicable as the evidence did not 
show that the veteran had impairment of the joint, nonunion 
or radius and ulna with flail false joint, impairment of 
radius, ulna, supination and pronation.  Although the 
evidence in 1996 indicated that the veteran only had partial 
ankylosis, subsequent medical records did not indicate any 
ankylosis.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The veteran is granted a 30 percent rating (but not higher) 
for his service-connected allergic rhinitis with nasal polyps 
and a history of postoperative sinusitis effective October 1, 
1996.  To this extent the appeal is granted.  

A rating in excess of 30 percent for allergic rhinitis from 
November 1, 2001 is denied.  A rating in excess of 10 percent 
for the veteran's service-connected left elbow is denied.  To 
this extent the appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


